PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.
In re Patent No. 10,927,435
Issued: February 23, 2021 
Application No. 14/350,973
Filed: 10 Apr 2014
For: COMPOSITIONS FOR THE TREATMENT OF RHEUMATOID ARTHRITIS AND METHODS OF USING SAME
:
: REQUEST FOR INFORMATION
: 
: 
:
:
:


This Request for Information is in response to the “REQUEST FOR RECONSIDERATION AND RECALCULATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(B),” filed September 23, 2021.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).

On February 23, 2021, the patent issued with a PTA determination of zero days. On September 23, 2021, patentees filed a request for reconsideration of patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 46 days.

Request for Information

On the present record, no portion of patentee’s delay of 225 days is subject to removal. Effective July 16, 2020, certain USPTO rules of practice pertaining to the patent term adjustment provisions of 35 USC 154(b) in view of the decision by the Federal Circuit in Supernus Pharma., Inc. v. Iancu, 913 F.3d 1351 (Fed. Cir. 2019), were revised. See, 85 Fed. Reg. 36335 (June 16, 2020).

Herein, an Information Disclosure Statement (IDS) was filed January 24, 2017. The IDS was not requested by the examiner and the IDS did not include a “Safe Harbor” statement in accordance with 37 CFR 1.704(d). It is noted that the instant application for patent term adjustment references 37 CFR 1.704(d). Applicant is not entitled to the benefit of a “Safe Harbor” statement that was not filed with an IDS.

The Office inquires if patentee herein seeks to receive the benefit of 37 CFR 1.704(d) with respect to the IDS filed January 24, 2017. To the extent that patentee wishes to receive the benefit of the “Safe Harbor” under 37 CFR 1.704(d), the statement, if applicable, must be made (the Office will not waive the requirement to make the statement) and a petition under 1.183 (including the petition fee) must be filed and granted to waive the requirement of sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed...” Thus, any petition under 37 CFR 1.183 must set forth the “extraordinary situation” that prevented the timely submission of the “Safe Harbor” statement.

Patentee must inform the Office in response to this Request for Information if patentee does not seek the benefit of a “Safe Harbor” statement under 37 CFR 1.704(d).

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two-month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, Patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee. 

Any response to this decision may be submitted as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450, Alexandria, VA, 22313-1450

By hand-delivery:	Customer Window
Randolph Building	
401 Dulany Street
Alexandria, VA, 22314.

By facsimile:		(571) 273-8300

Via EFS-Web		https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions